PER CURIAM.
Cheri Rodgers appeals the district court’s1 dismissal of her civil action. Upon careful de novo review, see Yankton Sioux Tribe v. U.S. Dep’t of Health & Human Servs., 533 F.3d 634, 639 (8th Cir.2008), we conclude, for the reasons explained in the district court’s thorough September 29, 2014 Memorandum and Order, that res judicata bars Rodgers’s claims brought under federal law and the Missouri Human Rights Act (MHRA), see Banks v. Int’l Union Elec., Elec., Technical, Salaried & Mach. Workers, 390 F.3d 1049, 1052-53 (8th Cir.2004). We further conclude that the court was within its discretion to decline to exercise supplemental jurisdiction over Rodgers’s state-law tort claims for intentional and negligent infliction of emotional distress. See Johnson v. City of Shorewood, Minn., 360 F.3d 810, 819 (8th Cir.2004). As to Rodgers’s remaining arguments on appeal, the court did not abuse its discretion in denying reconsideration, see United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir.2006), and the newly raised complaint regarding judicial bias fails, see Fletcher v. Conoco Pipe Line Co., 323 F.3d 661, 663-65 (8th Cir.2003).
Accordingly, we affirm the district court’s judgment, although we modify it to clarify that dismissal of the state-law tort claims for intentional and negligent infliction of emotional distress is without prejudice, see Labickas v. Ark. State Univ., 78 F.3d 333, 335 (8th Cir.1996) (per curiam), consistent with the district court’s rulings in its Memorandum and Order. The pending motion is denied.

. The Honorable John A. Ross, United States District Judge for the Eastern District of Missouri.